UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST REPORTED EVENT –March 12, 2010 GATE TO WIRE SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) Nevada 000-28506 13-3411167 (State or other jurisdiction ofincorporation) Commission File Number (IRS Employer ID No.) 3565 King Road, Suite 102 King City, Ontario, Canada, L7B 1M3 (Address of principal executive offices) (905) 833-9845 (Issuer's Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act o Soliciting material pursuant to Rule14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 12, 2010 Mr. Gary Hokkanen notified Gate To Wire Solutions, Inc. (the "Company") that he will resign as Chief Financial Officer of the Company, effective immediately.The Company is currently looking for a suitable replacement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Gate To Wire Solutions, Inc. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Gate To Wire Solutions, Inc. Date:March 16, 2010 By: /s/ John G. Simmonds Name: John G. Simmonds Title: Chief Executive Officer
